Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  
US Patent Application Pub. No. 2014/0288480 (Zimmerman) describes a method of delivering a treatment device comprising a lumen to the heart using a method that involves the steps of guiding a catheter through the femoral vein, to the right atrium, piercing the interatrial septum to enter the left atrium, and positioning the hollow treatment device between the left atrium and a pulmonary vein [0019].  Zimmerman positions the implant (10) within a pulmonary vein (20) that is adjacent to a left atrial appendage (22) (Figure 1A and [0074]), and makes no mention of treating a sinus venosus septal defect.  US Patent Application Pub. No. 2009/0306685 (Fill) describes the differences between a left atrial appendage and a sinus venosus atrial septal defect.  A sinus venosus atrial septal defect is an opening in the wall of the heart occurring at the junction of the superior vena cava and the right atrium that may result in anomalous drainage of the pulmonary veins [0009], while an atrial appendage may result from pooling of blood due to atrial fibrillation [0046].  Figure 16A of Zimmerman illustrates that the left atrial appendage (1404) is in a different region of the heart than the wall separating the right atrium (1408) from a pulmonary vein (1402). Therefore, the prior art is not considered to disclose or render obvious the claimed method of treating a sinus 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alicia Mills on 3/11/2022.
The application has been amended as follows: 
Claim 15:  “The method of claim 12, wherein the lumen - - comprises a sidewall aperture….”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/         Primary Examiner, Art Unit 3771